DETAILED ACTION
Response to Amendment
Applicant's amendments filed September 21st, 2022 have been entered. Claims 1, 90, and 94 have  been amended. Claims 95-96 have been cancelled. Claims 97-102 have been added.

All Section 102/103 rejections made in the Office action mailed April 21st, 2022 have been maintained due to Applicant’s arguments being unpersuasive.

Response to Arguments
Applicant's arguments filed September 21st, 2022  have been fully considered but they are not persuasive.
Prior to the discussion below the amendment of the first and/or second “passageway(s) is configured for routing a conduit, cable, pipe, or tie rod” to “passageway(s) including a cross-sectional area sufficient to accommodate routing a conduit, cable, pipe, or tie rod” provides for an open cross-sectional area that is to be accommodating or is already accommodating a conduit, cable, pipe, or tie rod. How that applies to the Examiner’s interpretation of the claims is as recited below.

Regarding the Section 102 rejections over Merl, Applicant argues that Merl does not teach any recesses that extend through from one end to the opposite end of the boards. The Examiner strongly disagrees.
Merl explicitly depicts recesses extending through the panel, entirely across the face of multiple adjacent boards from one lateral end to the other lateral end of each board (Fig. 7 [16]). While none may explicitly extend from one longitudinal end to the other longitudinal end, that is not required by the claims rejected under Section 102.
Regarding the Section 103 rejections of Merl, Applicant argues since Merl only teaches pre-installed elements that there is no motivation to extend the recesses from one longitudinal end to the other longitudinal end. The Examiner disagrees with Applicant’s overall assumption.
While Merl emphasizes that the functional components may be preinstalled in functional recesses in the prefabricated panels [0009, 0074[, there is no requirement that the functional components come preinstalled. Merl explicitly teaches installation/changing/removing desired wiring/cabling after assembly [0096]. Merl explicitly teaches that functional recesses may comprise functional components incorporated/built-in or not [0043] and that elements may be received/installed on-site [0009, 0037-0038].
Furthermore, merely having components pre-installed is not a deterrent to comprising functional recesses from one end to another:
Vollmann (DE 2432273 A1) teaches a floor or wall panel with a pre-cut channel for installation lines, such as heating, plumbing, or electrical functions [0004-0005] extending between at least two opposing edges of the panel such that lines may extending between adjacent panels [0005-0006], a design equally relevant to wood layers as evidenced by JP 60-187239 U, and as applied to Merl, it would have been obvious to provide a linear channel (recess) laterally across multiple members for the entire length of the panel and/or along a single or multiple adjacent members on longitudinal faces such that installation lines may extending between adjacent panels.
	OR
Sulzer (U.S. Pub. No. 2006/0027356 A1) teaches pipe systems or cooling/heating elements for walls/ceilings [0002] comprising at least two connections at a peripheral surface, wherein that surface may be the same edge of the peripheral surface (Fig. 20), like Fig. 2 of Merl, or at opposing edges for connections between adjacent panels (Figs. 6 & 9), with one demonstrating a substantially linear option (Fig. 3), which could be oriented transverse or along the direction of the boards, in the latter case at least one linear line being formed in one of the boards, wherein it would have been obvious to one of ordinary skill in the art that a channel extending from one longitudinal end to an opposite longitudinal end would have been an obvious design choice in forming heating/cooling elements.

Regarding Kuhn, Applicant argues that Kuhn does not teach that the spacer board/hollow member comprises the same material as the other (wooden) boards. The Examiner disagrees.
A member comprising a passageway being the same material as the other members is not required by the claimed subject matter, merely that it be one of a number of the members. This holds true for all of the Section 103 rejections as well and will not be repeated herein.
Furthermore, Kuhn teaches that the hollow member is also considered a spacer board [0018], wherein boards may include any type of wood and in other embodiments comprise polymers, metals, composites, etc. [0015, claims 16 & 20]. Also, while Kuhn teaches that the material for the hollow member “may be metal, plastic, or carbon fibers, or any hybrid material thereof”, Kuhn also teaches that the hollow members additionally and/or alternatively “may be constructed of any material having at least one of substantially similar elastic properties as wood, substantially similar strength properties as wood, and/or substantially similar mechanical properties as wood”, which inherently includes wood and wood-containing materials similar in mechanical properties [0019]. Lastly, while Kuhn teaches that members may comprise a different material (polymer, metal) for housing electrical wiring/cabling and piping functions, it also teaches that the hollow members include a same and/or similar material to use throughout the CLT panel, which also indicates it may be wood [0034].
Lastly, as related to part as evidenced by or obvious in view of Ogawa, Ogawa explicitly teaches a hollow insert having the strength to undergo the pressing bonding/lamination process comprising a different material is equivalent to a wood board comprising a recess therein, and therefore would have been obvious to one of ordinary skill in the art.

Regarding Thoma, while the Examiner agrees with Applicant that the grooves of Thoma do not meet the currently claimed requirement, the Examiner disagrees that the cut along the edge entirely through the thickness (of adjacent boards) does not create a recess within the limitations of claims 1 and . Applicant corrects this in claim 99.
However, in regard to the Section 103 rejections over Thoma as the primary reference, 

Regarding Sauli, Applicant argues that Sauli does not teach a plurality of boards laid side-to-side because it includes insulation in gaps between wooden boards. The Examiner disagrees.
Again there is nothing claimed regarding having the same material form each member, wherein the insulation is formed from panels or mats (members) extending in the same direction as the second layer boards [0047].

Regarding Below, Applicant states that they cannot possibly find where the Examiner obtained “one layer not on the surface is machined/routed” in paragraph 0080, with underlining indicating the prior art and Below’s invention bolded.
“Cross-laminated timber has traditionally been an assembly of timber layers 12, 14 glued together, and subsequently grooved on the surface for the passage of wires and pipes. However, in the construction process, any one of the timber layers 12 or 14 of this wood panel can be machined using a router or a CNC (Computer Numerical Control) machine tool to allow the passage of wires and pipes within the thickness of the assembled panel without substantially diminishing its overall structural resistance.” The phrase “one layer not on the surface is machined/routed” is clearly inferred from the bolded parts above.
Ogawa improves on “deleted boards” of Below by providing a reinforced passage by grooving a wood board member. This is clearly set forth in Ogawa.
Ishak’s parallel boards are considered to be a single layer formed from multiple members, each board being a composite board. While Ishak does not disclose all the features of the present claimed invention, Ishak is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, how to form hollows by combining multiple boards in the same layer and in combination with the primary reference, discloses the presently claimed invention. 

In conclusion, Applicant’s currently claimed invention is rather simple and not particularly well-claimed in relation to their understanding of the perceived scope. Their efforts to eliminate the prior art are more akin to grasping at straws rather than providing a substantial rebuttal to the idea that a CLT having a groove in at least one of its boards extending from one longitudinal end to the opposing longitudinal end for electrical and/or plumbing installation or tie rods. This has been proven to be reasonably set forth in the art as set forth above and below. The idea of routing grooves in in at least one board of structural wooden board laminates for the incorporation of these features has existed as far back as the 1990s as set forth in JP 02-001316 U, and merely applying the idea to CLT does not constitute a significant enough step forward to be non-obvious.
Applicant’s insistence on needling references to death rather than respecting the scope of their teachings providing amendments such that the claimed subject matter might truly traverse the prior art. For instance, regarding Merl, that a groove formed the exact same purpose is not explicitly shown extending from one longitudinal end to the opposing longitudinal end is an obvious design choice/change in shape, with really no secondary reference necessary, yet here we are circling the drain, pretending that one of ordinary skill in the art looking at Merl would not be able to conceive of this adaptation.
Lastly, Applicant’s Hydra-like attempts to recapture subject matter in dozens of newly formed independent claims is frustrating at best and actively harmful to moving this application forward at worst.
Also, the Examiner did not receive any known contact from Applicant’s attorney. If Applicant is still interested in working with the Examiner to resolve the many, many issues with this case, they are invited to contact the Examiner via 571-270-1134, via email at jeff.vonch@uspto.gov, or use the automated interview request service offered by the USPTO (<https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html>), in the event that the Examiner is missing Applicant’s attempts to contact them.

Election/Restrictions
Newly submitted claims 101-103 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claim examined is connected to a configuration/passageway within a first member. The “means” of claims 101-103 are not only not supported by the specification but does not connect structurally to the first member in any clear manner. Claims 102-103 do not even connect at all to the first or second members.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 11, 14-15, 27, 29-34, 36, 93-94, & 97-100 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Merl et al. (EP 2390433 A1) (hereinafter “Merl”), or, in the alternative, claims 1, 11, 14-16, 27, 29, 31-34, 36, & 94-96 are rejected under 35 U.S.C. 103 as obvious over Merl, alone or in view of Vollmann (DE 2432273 A1) (hereinafter “Vollman”) OR Sulzer (U.S. Pub. No. 2006/0027356 A1) (hereinafter “Sulzer”).
Regarding claims 1, 11, 14-15, 27, 29-34, 36, and 93-96, 97-100, Merl teaches at least two solid wood (timber) layers, wherein adjacent layers are formed at an angle of 90° (perpendicular) to one another [0067], wherein the boards of the central layer are formed with rectangular recesses comprising a bottom surface and two sides, wherein at least one (second/first) recess (Fig. 1 [16]) extends a partial length of at least one board and at least one (first/second) recess traverse (Fig. 1 [15]) to and communicating with the lengthwise recess, wherein the traverse recess extends an entire width of at least one member through the panel, wherein the recesses are functional receiving a window grille, a fire extinguishing system, or other uses (cable, pipe, rod) [0070, 0075-0078].
Further regarding claims 31-33 and 94-96, the grooves may be formed by a single intermediate layer or adjacent facing layers to enlarge the volume of the passageways [0070], wherein Intech depicts/evidences how the second opposing grooves would be both parallel and perpendicular to the first grooves on the intermediate layer and may comprise a longitudinal edge (Figs. 2-3).
Further regarding claims 1 and regarding 16, the lengthwise groove is not demonstrated to be extending the entire length of the member.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to extend the longitudinal/lengthwise grooves/troughs (Fig. 1 [16]) to opposing ends to provide a lay-out that could be used in a first direction or a second direction providing more freedom and ease of installation of adjacent panels/boards.
Alternatively, Vollmann teaches a floor or wall panel with a pre-cut channel for installation lines, such as heating, plumbing, or electrical functions [0004-0005] extending between at least two opposing edges of the panel such that lines may extending between adjacent panels [0005-0006], a design equally relevant to wood layers as evidenced by JP 60-187239 U, and as applied to Merl, it would have been obvious to provide a linear channel (recess) laterally across multiple members for the entire length of the panel and/or along a single or multiple adjacent members on longitudinal faces such that installation lines may extending between adjacent panels.
	OR
Sulzer teaches pipe systems or cooling/heating elements for walls/ceilings [0002] comprising at least two connections at a peripheral surface, wherein that surface may be the same edge of the peripheral surface (Fig. 20), like Fig. 2 of Merl, or at opposing edges for connections between adjacent panels (Figs. 6 & 9), with one demonstrating a substantially linear option (Fig. 3), which could be oriented transverse or along the direction of the boards, in the latter case at least one linear line being formed in one of the boards, wherein it would have been obvious to one of ordinary skill in the art that a channel extending from one longitudinal end to an opposite longitudinal end would have been an obvious design choice in forming heating/cooling elements.

Claims 18-19, 21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Merl, alone or in view of Vollmann or Sulzer, as applied to claim 1 above, alone or (further) in view of Ohara et al. (JP 2004-276296 A) (hereinafter “Ohara”).
Merl does not teach a cross-section other than a rectangular cross-section.
It has been held that a configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence the particular configuration is significant. See MPEP 2144.04 IV. B. Furthermore, Ohara teaches a rectangular groove in a wood member for containing functional building installations [0018], but that a cross-sectional shape is not limited to a rectangular shape and may have other cross-sectional shapes such as a semi-circular shape (oblong/U-shape), triangular shape (V-shaped/inner beveled edge), or other various cross-sectional shapes [0009, 0029], evidencing that the particular cross-sectional shape is an obvious/non-patentable change in shape.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Merl, alone or in view of Vollmann or Sulzer, as applied to claim 1 above, (further) in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-50, Merl teaches that nails can be used as attachment elements instead of dowels [0068], but a nail plate and any specifics thereof are not explicitly taught.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

Claims 1, 11, 14, 16, 27, 29-31, 34, 36, 93-94, & 99-100 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kuhn et al. (U.S. Pub. No. 2020/0215784 A1) (hereinafter “Kuhn”), or, in the alternative, claims 1, 11, 14-16, 18-19, 21, 23, 27, 29-31, 36, & 93 are rejected under 35 U.S.C. 103 as obvious over Kuhn in view of Ohara et al. (JP 2004-276296 A) (hereinafter “Ohara”).
Regarding claims 1, 11, 14, 16, 27, and 34, Kuhn teaches a cross-laminated timber (CLT) panel comprising a plurality of layers of parallel boards, wherein the boards of a first (outer) layer are provided in a first direction and the boards of a second (outer) layer are provided in a second direction, which may be perpendicular, wherein the boards of each additional layer alternates direction from the boards of the layer adjacent thereto [0012], wherein at least one of the boards in any of the layers comprises/is replaced by one or more hollow members, depicted as a hollow rectangular tube/passageway, which provides a conduit for cabling, air, plumbing, insulation, fire-resistance or other construction needs [0010, 0013, 0018], wherein one or more side-by-side layers of boards may be entirely replaced by hollow members, The hollow members are formed of any material, such as metal, plastic, carbon fiber, or including the same or similar material used throughout the CLT panel thereof [0034].
Further regarding claims 1 and 14 and regarding claims 15-16, 18-19, 21, and 23, Kuhn does not teach the hollow member as a member comprising a recess/trough as defined, having a bottom and side surfaces.
Ohara teaches a rectangular groove in a wood member for containing functional building installations [0018], wherein Ohara teaches the notched groove is entirely through the thickness and is filled by a rectangular hollow insert formed of any material strong enough including metal, plastic, and carbon fiber [0011, 0016, 0020-0021], but that a notched groove formed in a wood member not entirely through the thickness is an equivalent embodiment [0029-0030], wherein a cross-sectional shape of the notched groove is not limited to a rectangular shape and may have other cross-sectional shapes such as a semi-circular shape (oblong/U-shape), triangular shape (V-shaped/inner beveled longitudinal edge), or other various cross-sectional shapes [0009, 0029].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a grooved wood member as an alternative to the hollow member. One of ordinary skill in the art would have been motivated to use a known equivalent for the same purpose.
Regarding claims 29-31, 36, and 93-96, Kuhn teaches wherein any hollow member may communicate with an adjacent hollow member (first and second perpendicular passageways within a single layer) [0013, 0020] and any hollow member may communicated with an adjacent (perpendicularly) intersecting/overlapping hollow member (first and second passageways in adjacent layers) [0026]. Kuhn also teaches a traverse passageway formed in the thickness direction (same layer & adjacent layer) (Figs. 2B-2C).

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, alone or in view of Ohara OR Reis/Ishak, as applied to claim 1 above, (further) in view of of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-51, while Kuhn emphasizes gluing, it does not seem to be required [0012-0013], wherein a nail plate and any specifics thereof are not taught.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

Claims 1, 11, 14-16, 18-19, 21, 23, 27, 29, 34, and 90-93 are rejected under U.S.C. 103 as being unpatentable over Below (WO 2012/149634 A1) (hereinafter “Below”) in view of Ohara et al. (JP 2004-276296 A) (hereinafter “Ohara”) OR Reis et al. (EP 1881124 A2) (hereinafter “Reis”) and optionally Ishak et al. (WO 2011/051794 A2) (hereinafter “Ishak”), as applied to claims 29 and 90-93.
Regarding claims 1 and 34, Below teaches a cross-laminated timber panel for wall, floor, or roof elements [0005, 0072] comprising at least a first and third layers comprising a number of side-by-side parallel members and a second layer therebetween comprising a number of side-by-side parallel members at an angle, preferably perpendicular, to the first and third layers , wherein at least one layer not on the surface is machined/routed to contain hollows/empty spaces for the insertion of wires and/or pipes and/or acoustic/thermal insulation within the thickness of the assembled panel [0080].
Further regarding claim 1 and regarding claims 11, 14-15, 18-19, 21, 23, 27, and 90-92, Below does not teach a member comprising a recess as claimed.
Ohara teaches a laminated wood beam comprising a notched groove in an embodiment cut/machined only partially through its thickness providing a through-hole from one longitudinal end to an opposing longitudinal end [0029-0030] for containing functional building installations like wiring within a wood laminate and not on the surface thereof [0006, 0018, 0031], the groove forming a rectangular cross-section comprising two side surfaces and a bottom surface, wherein the cross-sectional shape is not limited to a rectangular shape and may have other cross-sectional shapes such as a semi-circular shape (oblong/U-shape), triangular shape (V-shaped/inner beveled edge), or other various cross-sectional shapes [0009, 0029].
It would have been obvious to one of ordinary skill in the art at the time of invention to machine at least one groove/recess on at least one intermediate member or an interior surface of at least one outer member from one end to an opposing end to provide a through hole. One of ordinary skill in the art would have been motivated to provide a grooved member such that the desired strength is retained and a groove for installation is formed not on the surface of the panel as desired [0030-0031].
Further regarding claims 29 and 90-93, Below does not teach a second passageway and/or side-by-side adjacent half members each comprising a recess forming a passageway.
Reis teaches a single layer profiled to create empty spaces [0011] for wall panels [0032], wherein the layer comprising a plurality of side-by-side parallel wood boards [0039, 0047] comprises members having an uninterrupted recess in at least one side surface formed by machining [0027, 0031, 0054. 0087], wherein the recessed halves face each other to define a cavity/passageway [0030, 0067, claim 1] that can be filled within acoustic/thermal insulation, fire-protection, or other types of filling [0035-0036]. The cross-sectional shape of the recess is not limited [0073, 0081, 0086] and may be beveled/V-shaped (Fig. 10), rectangular/oblong (Figs. 5-9), circular/oblong (Fig. 13) or asymmetrical (Fig. 12).
Ishak teaches a closed cross-section hollow boards, wherein halves may face a closed longitudinal face and form triangular holes or an open/recessed longitudinal face and form diamond-shaped holes.
It would have been obvious to one of ordinary skill in the art at the time of invention to machine at least one groove/recess on at least one member on an adjacent side-by-side surfaces thereof. One of ordinary skill in the art would have been motivated to provide longitudinal recesses/holes using a single layer [0011] that may be combined with additional layers [0038] and can have its properties easily varied [0027, 0039-0040, 0073], forming a half-shape (triangle, semi-circle) or full-shape [Ishak].

Claims 29-33, 36, & 93-96 are rejected under U.S.C. 103 as being unpatentable over Below in view of Ohara, as applied to claim 1 above, further in view of Conboy (U.S. Pub. No. 2019/0168410 A1) and Merl (EP 2390433 A1) (hereinafter “Merl”), as evidenced by Intech (DE 202013001756 U1) (hereinafter “Intech”).
Regarding claims 29-33, 36, and 93-96, Below/Ohara does not teach a second traverse passageway in the same layer or in a perpendicular adjacent layer in communication with the first passageway/recess.
Conboy teaches a cross-laminated timber panel comprising holes/grooves for installations such as electrical wiring, along a first direction parallel to at least some of the boards and perpendicular to others [Fig. 2B, 0102]
Merl teaches at least two solid wood (timber) layers, wherein adjacent layers are formed at an angle of 90° (perpendicular) to one another [0067], wherein the boards of the central layer are formed with recesses/grooves, wherein at least one first recess (Fig. 1 [16]) extends a length of at least one board and at least one widthwise (Fig. 1 [15]) recess across several boards and traverse to and communicating with the lengthwise recess within the same layer, wherein the recesses are functional receiving a window grille, a fire extinguishing system, or other uses (cable, pipe, rod) [0070, 0075-0078], and wherein an adjacent layer may be also milled with adjacent grooves that are parallel to and in communication with the first and/second recesses [0070, and as demonstrated in Figs. 2-3 of Intech], meaning the adjacent widthwise grooves are also traverse to the first formed recesses.
It would have been obvious to one of ordinary skill in the art at the time of invention to machine at least one groove in an adjacent second layer of members and/or transverse or parallel to the longitudinal groove of the first layer. One of ordinary skill in the art would have been motivated to form traverse recesses related to systems such as electrical wiring [Conboy, Fig. 2B] or fire extinguishing systems [Merl; 0070] and/or enlarge the volume of the passageways of the first grooves [Merl; 0070].

Claims 48-50 are rejected under U.S.C. 103 as being unpatentable over Below in view of Ohara or Reis/Ishak, as applied to claim 1 above, further in view of in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-50, Below teaches that the layers are laminated together with glue, not nail plates.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

Claims 1, 11, 14, 16, 18-19, 21, 23, 27, 29-31, 36, 93-94, & 96 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thoma (U.S. Pub. No. 2004/0101649 A1) (hereinafter “Thoma”).
Regarding claims 1, 11, 14, 16, 18-19, 21, 23, 27, 29-31, 36, 93-94, and 96, Thoma teaches a cross-laminated timber panel comprising a plurality of layers, wherein at least two of the layers are perpendicular to each other [0016, 0020], wherein at least one of the members comprises at least one groove formed, wherein the groove is a bottomed recess/trough extending entirely from one end to another [0011] and the groove can be shaped semi-circular, trapezoidal (rectangular with a bevel), wherein the width may be greater than the thickness (oblong) [0022] and formed in a traverse facing relationship ((Fig. 1 [5] of layers 2e & 2f). 

Claims 1, 11, 14, 27, 29, 34, & 90-93 are rejected as anticipated by 102(a)(1) as anticipated by Thoma, or in the alternative claims 1, 11, 14-16, 18-19, 21, 23, 34, & 90-93 are rejected under U.S.C. 103 as being unpatentable over Thoma in view of Ohara et al. (JP 2004-276296 A) (hereinafter “Ohara”) and/or Fries (DE 29907425 U1) (hereinafter “Fries”) OR Reis et al. (EP 1881124 A2) (hereinafter “Reis”) as evidenced by Egle (DE 19833474 A1) (hereinafter “Egle”).
Regarding claims 1, 11, 14, 27, 34, Thoma teaches a cross-laminated timber panel comprising a plurality of layers, wherein at least two of the layers are perpendicular to each other [0016, 0020], wherein the panel also may comprise a groove-like recess formed by cutting or excavation of adjacent wood elements (first/second interacting passageways) for installation of wiring/cabling [0013, 0021].
Further regarding claims 1, 14, 27, 29, 34, 90-93 and regarding claims 15-16, Thoma depicts the recess formed by cutting/routing adjacent members only as a cut entirely through the thickness of a board edge and does not teach the recess formed as a bottomed trough or as half-members each comprising a recess/passageway connected to form a single passageway.
Ohara teaches a rectangular groove in a wood member for containing functional building installations [0018], wherein Ohara teaches the notched groove is entirely through the thickness and is filled by a rectangular hollow insert formed of any material strong enough including metal, plastic, and carbon fiber [0011, 0016, 0020-0021], but that a notched groove formed in a wood member not entirely through the thickness is an equivalent embodiment [0029-0030], wherein a cross-sectional shape of the notched groove is not limited to a rectangular shape and may have other cross-sectional shapes such as a semi-circular shape (oblong/U-shape), triangular shape (V-shaped/inner beveled longitudinal edge), or other various cross-sectional shapes [0009, 0029].
Fries demonstrates how two sawn adjacent intermediate boards comprising a beveled edge formed adjacently in a separated (parallelogram-shaped hole ) or connected (triangular hole) to form a longitudinal hole.
It would have been obvious to one of ordinary skill in the art at the time of invention to use adjacent beveled/recessed edge boards to form a recess only partially through the thickness. One of ordinary skill in the art would have been motivated to use a known equivalent groove and/or adjacent members partially connected along their thickness instead of entirely separated for the same purpose.
	OR
Reis teaches a single layer profiled to create empty spaces [0011] for wall panels [0032], wherein the layer comprising a plurality of side-by-side parallel wood boards [0039, 0047] comprises members having an uninterrupted recess in at least one side surface formed by machining [0027, 0031, 0054. 0087], wherein the recessed halves face each other to define a cavity/passageway [0030, 0067, claim 1] that can be filled within acoustic/thermal insulation, fire-protection, or other types of filling [0035-0036], wherein Egle evidences that channels/ducts for insulation filling may also be for the installation of cables, lines [title, 0058-0059], wherein the cross-sectional shape of the recess is not limited [0073, 0081, 0086] and may be beveled/V-shaped (Fig. 10), rectangular/oblong (Figs. 5-9), circular/oblong (Fig. 13) or asymmetrical (Fig. 12).
It would have been obvious to one of ordinary skill in the art at the time of invention to machine at least one groove/recess on at least one member on an adjacent side-by-side surfaces thereof. One of ordinary skill in the art would have been motivated to provide longitudinal recesses/holes adjacent side recessed half members that may be combined with additional layers [0038] and can have its properties easily varied by forming a recess comprising delimiting connecting/adjacent edges [0027, 0039-0040, 0073].

Claims 29-33, 36, & 93-96 are rejected under U.S.C. 103 as being unpatentable over Thoma in view of Ohara and/or Fries, as applied to claim 1 above, Conboy (U.S. Pub. No. 2019/0168410 A1) and Merl (EP 2390433 A1) (hereinafter “Merl”), as evidenced by Intech (DE 202013001756 U1) (hereinafter “Intech”).
Regarding claims 29-33, 36, and 93-96, Thoma in view of Ohara and/or Fries does not teach a second traverse passageway in the same layer or in an adjacent perpendicularly oriented layer, which is in communication with the first passageway/recess.
Conboy teaches a cross-laminated timber panel comprising holes/grooves for installations such as electrical wiring, along a first direction parallel to at least some of the boards and perpendicular to others [Fig. 2B, 0102]
Merl teaches at least two solid wood (timber) layers, wherein adjacent layers are formed at an angle of 90° (perpendicular) to one another [0067], wherein the boards of the central layer are formed with recesses/grooves, wherein at least one first recess (Fig. 1 [16]) extends a length of at least one board and at least one widthwise (Fig. 1 [15]) recess across several boards and traverse to and communicating with the lengthwise recess within the same layer, wherein the recesses are functional receiving a window grille, a fire extinguishing system, or other uses (cable, pipe, rod) [0070, 0075-0078], and wherein an adjacent layer may be also milled with adjacent grooves that are parallel to and in communication with the first and/second recesses [0070, and as demonstrated in Figs. 2-3 of Intech], meaning the adjacent widthwise grooves are also traverse to the first formed recesses.
It would have been obvious to one of ordinary skill in the art at the time of invention to machine at least one groove in an adjacent second layer of members and/or transverse or parallel to the longitudinal groove of the first layer. One of ordinary skill in the art would have been motivated to form traverse recesses related to systems such as electrical wiring [Conboy, Fig. 2B] or fire extinguishing systems [Merl; 0070] and/or enlarge the volume of the passageways of the first grooves [Merl; 0070].

Claims 48-50 are rejected under U.S.C. 103 as being unpatentable over Thoma in view of Ohara and/or Fries or Reis/Ishak, as applied to claim 1 above, further in view of in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-50, Thoma teaches that the wooden layers are fastened together via dowels cited WO 00/03850 for reference [0020], not nail plates.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly, specifically improving on the method set forth in WO 00/03850 [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein a nail plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

Claims 1, 11, 14-16, 18-19, 23, 29, 34, & 90-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauli (EP 1995387 A2) (hereinafter “Sauli”).
Regarding claims 1, 11, 14-16, 18-19, 23, 29, 34, and 90-92, Sauli teaches a wooden component used as a wall, ceiling, or flooring panel [0007, 0036], at least a first layer comprising a plurality of parallel boards/planks (members) and an adjacent second layer comprising at least two to all planks/boards perpendicular to the first layer [0042], wherein both the first layer and at least one further layer both comprise at least one installation duct/channel (All Figs. [66/67]) formed as grooves/beveled surfaces provided on the entire length of at least two longitudinal facing sides of adjacent boards for the installation of wiring/cables [0022, 0070], wherein the installation duct appears to be elliptical (circular/oblong) in cross-section.

Claims 21 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sauli, optionally in view of Reis et al. (EP 1881124 A2) (hereinafter “Reis”).
Regarding claims 21 and 27, Sauli only demonstrates an elliptical/oval cross-sectionally shaped recess. However, it has been held that a configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence the particular configuration is significant. See MPEP 2144.04 IV. B.
Furthermore, Reis teaches a single layer profiled to create empty spaces [0011] for wall panels [0032], wherein the layer comprising a plurality of side-by-side parallel wood boards [0039, 0047] comprises members having an uninterrupted recess in at least one side surface formed by machining [0027, 0031, 0054. 0087], wherein the recessed halves face each other to define a cavity/passageway [0030, 0067, claim 1], wherein the cross-section formed may be beveled/V-shaped (Fig. 10), rectangular/oblong (Figs. 5-9), circular/oblong (Fig. 13) or asymmetrical (Fig. 12).

Claims 30-33, 36, 93-94, & 96 are rejected under 35 U.S.C. 103 as being unpatentable over Sauli, as applied to claims 1 & 29 above, in view of Fukushima (JP 02-221540 A) (hereinafter “Fukushima”), wherein claims 33, 93-94, & 96 are further in view of Kuhn et al. (U.S. Pub. No. 2020/0215784 A1) (hereinafter “Kuhn”).
Regarding claims 30-33, 36, 93-94, and 96, Sauli teaches a wooden cross-laminated panel comprising a wall or other building component, wherein a first layer and at least one further parallel layer(s) comprise vertical ducts/channels formed by the formation of grooves in the longitudinal sides of adjacent planks/boards. However, a second channel in an adjacent second layer traverse to and communicating with the duct/channel in the first layer is not taught.
Fukushima teaches a wooden wall formed as a plurality of adjacent wooden wall pieces, wherein a recess is created in the side of adjacent members, similar to Sauli, such that wiring and/or gas pipes can be inserted in both the vertical and horizontal directions (pg. 2, lines 55-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to form horizontal channels by using the longitudinally grooved members of the first layer also in the second layer. One of ordinary skill in the art would have been motivated to form passages that extend in both the vertical and horizontal directions for routing wiring and also piping (pg. 2, lines 55-59), using an already available solution.
Further regarding claims 33, 36, 93-94, and 96, the first and second passages in communication/open to each other are not taught.
Kuhn teaches a cross-laminated timber (CLT) panel suitable for walls, ceilings, or floors [0010-0011] comprising a plurality of layers of parallel boards, wherein the boards of a first (outer) layer are provided in a first direction and the boards of a second (outer) layer are provided in a second direction, which may be perpendicular, wherein the boards of each additional layer alternates direction from the boards of the layer adjacent thereto [0012], wherein one or more members are formed as hollow to serve as a conduit for cabling, plumbing, etc. [0010, 0013], wherein at least one of the hollows in a first layer perpendicular to a second hollow in a second layer are in communication [0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to form first and second traverse passages as communicating with/opening into each other. One of ordinary skill in the art would have been motivated to form an access point for re-routing [0020].

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sauli in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-50, while Sauli teaches that the layers of boards are connected by gluing or dowels [0053], a nail plate is not taught.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

Claims 1, 11, 14-16, 18-19, 23, 27, 29-34, 36, & 90-96 are rejected under 35 U.S.C. 103 as being unpatentable over Merl (EP 2390433 A1) (hereinafter “Merl”) in view of Koyama (JP 2006-328664 A) (hereinafter “Koyama”), further in view of Fukushima (JP 02-221540 A) (hereinafter “Fukushima”) and/or Kuhn et al. (U.S. Pub. No. 2020/0215784 A1) (hereinafter “Kuhn”) as applied to claims 30, 36, & 96, and Sauli (EP 1995387 A2) (hereinafter “Sauli”) as applied to claims 16, 23, & 90-92.
Regarding claims 1, 11, 14-16, 27, 29-34, 36, and 93-96, Merl teaches a construction panel such as for a wall, ceiling, or floor [0007, 0036] at least two solid wood (timber) layers, wherein adjacent layers are formed at an angle of 90° (perpendicular) to one another [0067], wherein the boards of the central layer are formed with rectangular recesses comprising a bottom surface and two sides, wherein at least one functional (second/first) recess (Fig. 1 [16]) extends as a groove in a surface of a layer or formed by adjacent aligned open/communicating facing grooves in boards in adjacent layers (dependent on the volume of the cross-section desired) parallel to length and/or traverse to the length of one or more adjacent boards [0010, 0070, 0103], wherein the at least one functional recess that is available for later installing wiring (cables), such as forming a general network pattern, wherein the wiring therein is changeable, and/or liquid-carrying conduits/pipes (water, sewage, etc.) [0009-0010, 0036-0037, 0085, 0096].
However, a recess extending through the panel is not explicitly taught in relation to the wiring and/or piping.
Koyama teaches a wall panel comprising having pre-formed conduits for piping and wiring [0005], wherein the wiring/piping extends from one end to another end in an embodiment [Fig. 4, 0027], wherein it allows for connections to be made at the underfloor and the ceiling as needed [0027].
It would have been obvious to one of ordinary skill in the art at the time of invention to have conduits for cables and/or pipe routing formed from one end to another end, wherein the at least one recess would be formed in one or both of adjacent layers parallel to one or more boards and/or traverse to multiple boards. One of ordinary skill in the art would have been motivated to form line connections at the ceiling or underfloor ends of a wall panel (or in general between adjacent panels) [0027].
Regarding claims 18-19, 21, and 23, Merl does not teach a cross-section other than a rectangular cross-section.
It has been held that a configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence the particular configuration is significant. See MPEP 2144.04 IV. B.
Regarding claims 16, 23, and 90-92, Merl teaches that grooves may take other shapes such as passages [0103], but a passage formed by groove formed in the sides of adjacent longitudinal boards is not taught.
Sauli teaches a wooden component used as a wall, ceiling, or flooring panel [0007, 0036], at least a first layer comprising a plurality of parallel boards/planks (members) and an adjacent second layer comprising at least two to all planks/boards perpendicular to the first layer [0042], wherein both the first layer and at least one further layer both comprise at least one installation duct/channel (All Figs. [66/67]) formed as grooves/beveled surfaces provided on the entire length of at least two longitudinal facing sides of adjacent boards for the installation of wiring/cables [0022, 0070], wherein the installation duct appears to be elliptical (circular/oblong) in cross-section.
It would have been obvious to one of ordinary skill in the art at the time of invention to form grooved surfaces on the opposing main surfaces and/or longitudinal side edges. One of ordinary skill in the art would have been motivated to look for equally viable methods of forming functional grooves for cabling and/or pipes in a similar device.
Regarding claims 30, 36, and 96, a second recesses (in a second layer) traverse to (and in communication with) the at least one recess is not explicitly taught by Merl or Koyama.
Fukushima teaches a wooden wall formed as a plurality of adjacent wooden wall pieces, wherein a recess extends across adjacent members, such that wiring and/or gas pipes can be inserted in both the vertical and horizontal directions (pg. 2, lines 55-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to form horizontal traverse recesses in the same or adjacent aligned grooved layers. One of ordinary skill in the art would have been motivated to form passages that extend in both the vertical and horizontal directions for routing wiring and also piping (pg. 2, lines 55-59), using an already available solution.
Kuhn teaches a cross-laminated timber (CLT) panel suitable for walls, ceilings, or floors [0010-0011] comprising a plurality of layers of parallel boards, wherein the boards of a first (outer) layer are provided in a first direction and the boards of a second (outer) layer are provided in a second direction, which may be perpendicular, wherein the boards of each additional layer alternates direction from the boards of the layer adjacent thereto [0012], wherein one or more members are formed as hollow to serve as a conduit for cabling, plumbing, etc. [0010, 0013], wherein at least one of the hollows in a first layer perpendicular to a second hollow in a second layer are in communication [0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to form non-aligned first and second layers each comprising at least one traverse groove, communicating with/opening into each other at a traverse intersection thereof. One of ordinary skill in the art would have been motivated to form an access point for re-routing [0020], using already known identical/similar intersecting non-aligned recesses (i.e. along the length of one or more boards of each layer).

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Merl in view of Koyama, as applied to claim 1 above, further in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-50, Merl primarily teaches the use of dowels but also nails can be used as attachment elements instead of dowels [0068], but a nail plate and any specifics thereof are not explicitly taught.
Hundegger teaches that dowels in a cross-laminated timber panel can sometimes perform poorly [0005-0006], wherein nails can be a time effective alternative [0015-0018, 0044-0045], wherein the plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

NEW REJECTIONS
Claims 1, 11, 14-16, 18-19, 21, 23, 27, 29, 30-31, 34, 90-93, 97, & 99-100 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Reis et al. (EP 1881124 A2) (hereinafter “Reis”), or, in the alternative, under 35 U.S.C. 103 as obvious over Reis, as evidenced by or in view of Ishak et al. (WO 2011/051794 A2) (hereinafter “Ishak”) OR JP 61-175412 U (hereinafter “JP U”).
Reis teaches at least one layer profiled to create empty spaces [0011] for wall panels [0032], wherein the layer of members comprising at least one or more of members side-by-side parallel wood boards [0039, 0047] having an uninterrupted recess in at least one side surface formed by machining [0027, 0031, 0054. 0087], wherein the recessed half or halves face each other to define a singular or combined cavity/passageway extending along from one longitudinal end to the opposing longitudinal end, respectively [0030, 0067, claim 1] that can be filled within acoustic/thermal insulation, fire-protection, or other types of filling [0035-0036], wherein the cross-sectional shape of the recess is not limited [0073, 0081, 0086] and may be beveled/V-shaped (Fig. 10), rectangular/oblong (Figs. 5-9), circular/oblong (Fig. 13) or asymmetrical (Fig. 12), wherein multiple layers of boards may be stacked with the boards substantially perpendicular/orthogonal to each other to form a building board [Figs. 26-27, 0045, 0093-0094], wherein channels in separate layers are orthogonal to each other.
Although the channels/cavities are not said to be filled by anything other than air or other types of insulation, Ishak evidences in a cross-laminated board having cavities wherein the cavities are used for prefabricated house elements pipes and lines can be routed into the cavities and/or for insulating materials such as foamed plastic [0035-0036] OR JP U teaches laminated panels having a plurality of parallel air-filled insulating holes extending the entire length of the member, wherein the holes can be used for wiring and pipes when used as a building panel material.
It would have been obvious to one of ordinary skill in the art at the time of invention to use holes intended to be filled with insulating material such as air or foam to be used instead or in addition to as conduits for pipes and/or wiring when used as building boards.

Claims 1, 11, 14-16, 18-19, 21, 23, 27, 29-34, 90-94, & 97-100 are rejected under 35 U.S.C. 103 as obvious over Reis (further) in view of Kuroiwa (U.S. Pub. No. 2011/0179731 A1) (hereinafter “Kuroiwa”), with claim 30 optionally in view of Vollmann (DE 2432273 A1) (hereinafter “Vollman”).
Regarding claims 1, 11, 14-16, 18-19, 21, 23, 27, 29-34, and 97-100, Reis teaches the building board for a wall comprising at least two layers having adjacent members/boards forming channels/cavities extending along one or both adjacent members from one longitudinal end to the opposing longitudinal end for insulation using air or filling materials. However, Reis does not teach a second passageway in communication with the first such that it would cross multiple second boards.
 Further regarding claims 32-33 and 98, Kuroiwa teaches a wooden house comprising a wall structure formed of multiple layers of crossed grain structure [0014], wherein a layer includes cavities for the insertion of insulation material [0037-0038], wherein separately included by using matching/communicating recesses in a board layer comprising insulation materials and an adjacent board forming an electrical cabling/wiring through hole, which is independent from the insulation material, keeping it safer from damage [0019, 0041].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide additional grooves on non-insulation cavity containing board surfaces along a board length or adjacent board lengths in the first layer and across multiple widths in the second layer.
Regarding claims 30, Vollmann teaches this conduit can be formed in a single direction from edge to opposing edge or two perpendicular directions from edges to opposing edges in a cross-shape.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a grid for additional routing opportunities.

Claim 94 is rejected under 35 U.S.C. 103 as obvious over Reis, as evidenced by or in view of Ishak OR JP U, (further) in view of Kuhn et al. (U.S. Pub. No. 2020/0215784 A1) (hereinafter “Kuhn”).
Reis teaches the building board for a wall comprising at least two layers having adjacent members/boards forming channels/cavities extending along one or both adjacent members from one longitudinal end to the opposing longitudinal end , wherein Ishak and JP U evidence/make obvious using these channels for cables/wiring and/or pipes. However, Reis does not teach a first channel in the first layer to communicate with the traverse channel in the second layer.
Kuhn teaches a cross-laminated timber building board comprising one or more hollow members or spacer boards, forming conduits for routing wiring/cabling and/or pipes or insulation [0013, 0018] which may be in orthogonal layers, which may be in communication such that it allows for a contractor to change routing directions in the x-y plane [0018, 0020].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide first and second passageways in first and second layers, respectively in communication with each other. One of ordinary skill in the art would have been motivated to change the routing of plumbing and/or wiring/cabling [0020].

Claims 48-50 are rejected under 35 U.S.C. 103 as obvious over Reis, as evidenced by or in view of Ishak OR JP U, (further) in view of in view of Hundegger (EP 1321598 A2) (hereinafter “Hundegger”).
Regarding claims 48-50, Reis either teaches the boards and panels are fastened together via glue/adhesive [0030, 0032, 0066] or it is not quite clear how the connection is achieved [0093-0094].
Hundegger teaches that glue laminated cross laminated timber can be disadvantageous to the time required for bonding and possibly the environment [0002-0004], wherein a nail plate is provided between layers and is size-optimized to produce a bond over the largest possible area [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nail plate to attach any of the members, wherein the width of the plate would have been obviously greater than a width dimension of an adjacent insert member to preferably bond to more than one regular member. One of ordinary skill in the art would have been motivated to provide an optimized bond using a more time/cost effective attachment device [Hundegger; 0015 & 0018].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 16th, 2022